                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

UNITED STATES                                 :
                                              :
       v.                                     :      4:21-CR-11-RRB-SAO
                                              :
RYAN DALBEC                                   :
         Defendant.                           :

                                     NOTICE OF FILING

       Defendant Ryan Dalbec, by and through counsel, respectfully requests that the Clerk file

as part of the record in this case the Speedy Trial Waiver attached to this Notice as Exhibit A.



                                                     Respectfully Submitted,


                                                     ____/s/_______________________
                                                     David Benowitz
                                                     D.C. Bar No. 451557
                                                     Price Benowitz LLP
                                                     409 Seventh Street, NW
                                                     Suite 200
                                                     Washington, DC 20004
                                                     david@pricebenowitz.com
                                                     Counsel for Ryan Dalbec




      Case 4:21-cr-00011-RRB-SAO Document 37 Filed 05/10/21 Page 1 of 2
                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Filing and attached Speedy Trial

Waiver (Exhibit A) have been served via CM/ECF upon the parties in this matter on this 10th

day of May, 2021.

                                                    ____/s/____________________
                                                    David Benowitz




      Case 4:21-cr-00011-RRB-SAO Document 37 Filed 05/10/21 Page 2 of 2
